PER CURIAM.
We reverse the judgment entered for the defendants upon a directed verdict at the conclusion of the plaintiff’s case in an action for false arrest and imprisonment and malicious prosecution. Our review of the record in the required light most favorable to the appellant1 discloses the existence of a prima facie case and therefore of jury issues as to both theories. See e. g., Donner v. Hetherington, 399 So.2d 1011 (Fla.3d DCA 1981), and cases cited; Weissman v. K-Mart Corp., 396 So.2d 1164 (Fla.3d DCA 1981); Gatto v. Publix Supermarket, Inc., 387 So.2d 377 (Fla.3d DCA 1980).
Reversed.

. Marks v. Delcastillo, 386 So.2d 1259 (Fla.3d DCA 1980), review denied, 397 So.2d 778 (Fla.1981).